Motion Granted; Petition for Writ of                Mandamus       Dismissed    and
Memorandum Opinion filed March 25, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00141-CV



   IN RE IDEAL CLASSIC CARS, LLC AND MICHAEL LOMBARDO,
                          Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-34256

                         MEMORANDUM OPINION

      On February 18, 2014, relators, Ideal Classic Cars, LLC and Michael
Lombardo, filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. § 22.221; see also Tex. R. App. P. 52.

      On March 19, 2014, relators filed an unopposed motion to dismiss this
original proceeding as moot because real party in interest, Brian Overstreet, filed a
notice of nonsuit of his claims against relators with prejudice due to the parties’
having reached agreements resolving the disputes between them.           Relators’
requested relief in the petition for writ of mandamus is now moot. The motion is
granted.

      Accordingly, relators’ petition for writ of mandamus is ordered dismissed.


                                                  PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                        2